145 F.3d 1342
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppelUnited States of America, Plaintiff-Appellee,v.Andres MARTINEZ, Defendant-Appellant.
No. 97-50190.D.C. No. CR-94-00954-RSWL.
United States Court of Appeals, Ninth Circuit.
Submitted May 14, 1998**.Decided May 20, 1998.

Appeal from the United States District Court for the Central District of California Ronald S.W. Lew, District Judge, Presiding.
Before SCHROEDER, TROTT, and FERNANDEZ, Circuit Judges.


1
MEMORANDUM*


2
Andres Martinez appeals pro se the district court's denial of his motion to correct his sentence which we construe as a motion pursuant to 28 U.S.C. § 2255.  See United States v. Garcia, 112 F.3d 395, 397 n. 3 (9th Cir.1997).  On limited remand, the district court denied Martinez a certificate of appealability pursuant to 28 U.S.C. § 2253(c).  Because Martinez has not made "a substantial showing of the denial of a constitutional right," we decline to issue a certificate of appealability.  See 28 U.S.C. § 2253(c) (Supp.1998).  Accordingly, we dismiss this appeal.


3
DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a); 9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3